Citation Nr: 0822758	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  04-20 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
neuropsychiatric disorder to include a mood disorder, 
depression and symptoms of night sweats, insomnia, and 
headaches.

2.  Entitlement to service connection for left knee 
patellofemoral pain syndrome.

3.  Entitlement to service connection for right knee 
patellofemoral pain syndrome.

4.  Entitlement to service connection for left shoulder 
tendonitis.

5.  Entitlement to service connection for right shoulder 
tendonitis.

6.  Entitlement to service connection for arthritis of the 
right ankle.

7.  Entitlement to service connection for fibromyalgia.

8.  Entitlement to service connection for joint pain 
involving the back and bilateral hands, claimed as an 
undiagnosed illness.

9.  Entitlement to service connection for the residuals of a 
burn to the right arm.

10. Entitlement to service connection for the residuals of 
complications of pregnancy, resulting in the need for 
Caesarean section delivery.

11.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke

INTRODUCTION

The veteran served on active duty from March 1989 to February 
1995.  Service personnel records show she served in Saudi 
Arabia from October 1990 to April 1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in April 2003 and 
September 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas in which service 
connection for symptoms of night sweats, left and right knee 
patellofemoral syndrome, and right and left shoulder 
tendonitis was denied; in which a compensable evaluation for 
hearing loss was denied; and in which service connection for 
mood disorder, dysthymic disorder, depression, arthritis of 
the right knee, arthritis of the right shoulder, arthritis of 
the right ankle, fibromyalgia, arthritis of the back and 
bilateral hands, a burn scar on the right arm, and residuals 
of Caesarian section was denied. 

The veteran claimed some of these disabilities, namely joint 
pain and night sweats, as undiagnosed illnesses due to her 
service in the Persian Gulf.  Throughout the course of 
developing her claims, however, many of the conditions for 
which she sought service connection have been diagnosed, 
i.e., as arthritis, tendonitis, and patellofemoral syndrome 
as well as depression and mood disorder.  In addition, VA 
examination conducted April 2005 found that the veteran 
manifested insomnia and headaches as a result of the 
diagnosed mood disorder.  

Hence, the issues have been recharacterized as shown on the 
front page of this decision to reflect medical findings and 
the intent of the veteran's claims.

The issues of service connection for an acquired 
neuropsychiatric disorder to include a mood disorder, 
depression, and symptoms of night sweats, insomnia, and 
headaches; left and right knee patellofemoral pain syndrome; 
left and right shoulder tendonitis; right ankle arthritis; 
fibromyalgia; joint pain involving the back and bilateral 
hands claimed as an undiagnosed illness; residuals of a burn 
to the right arm; and residuals of complications of 
pregnancy, resulting in the need for Caesarean section 
delivery addressed in the REMAND portion of the decision 
below are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's bilateral hearing loss measures Level III in 
the right and left ears at their most impaired.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss are not met. 38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.85, 4.86, 
Diagnostic Code 6100 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a). VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice 
concerning the issue of increased evaluations in December 
2001.  The notification did not comply with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002) in that it 
did not identify the evidence necessary to substantiate the 
claim.  However, it did identify the relative duties of VA 
and the claimant to obtain evidence and it did request the 
claimant to provide evidence in her possession that pertained 
to the claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The veteran acknowledged her understanding of these 
duties.  Notice of the laws and regulations governing degrees 
of disability and effective dates was also provided in March 
2006.

Additional notice of the evidence necessary to substantiate 
her claim and of the criteria regarding evaluation of hearing 
loss was provided in the April 2004 statement of the case.  
The claim was subsequently re-adjudicated in December 2006 
and January 2008 supplemental statements of the case.  The 
veteran and her representative demonstrated their 
understanding of the criteria required for a higher 
evaluation in subsequent statements to the RO.  Thus, the 
duty to notify has been satisfied with respect to VA's duty 
to notify her of the information and evidence necessary to 
substantiate the claim.  See Sanders v. Nicholson, 487 F.3d 
88 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence including private medical records, has 
accorded the veteran VA examinations and afforded the veteran 
the opportunity to give testimony before the Board, which she 
initially requested.  However, she failed to report for a 
hearing scheduled in April 2008.  All known and available 
records have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007). Separate diagnostic 
codes identify the various disabilities. Id. Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder. 38 C.F.R. §§ 
4.1 and 4.2.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor, 38 C.F.R. § 4.3. If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Service connection for bilateral hearing loss was granted in 
a rating decision dated in March 1995. The disability was 
evaluated as noncompensable, effective in February 1995.  
This evaluation has been confirmed and continued to the 
present.

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing. See 
Lendenman v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. § 
4.85.

The noncompensable evaluation for bilateral hearing loss was 
assigned under Diagnostic Code 6100. Under the rating 
criteria, the basic method of rating hearing loss involves 
audiological test results of organic impairment of hearing 
acuity, as measured by the results of controlled speech 
discrimination testing (Maryland CNC) together with the 
average decibel threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 hertz. These test results are entered into a table of 
the rating schedule (Table VI) to determine the auditory 
acuity level of each ear (ranging from numeric level I for 
essentially normal acuity, through numeric level XI for 
profound deafness), and these auditory acuity levels are 
entered into another table (Table VII) of the rating schedule 
to determine the percentage disability rating. 38 C.F.R. § 
4.85.

The record contains VA audiological examination reports dated 
in January 2003 and July 2006.  These examination reports 
show findings in pure tone measurements as follows:




HERTZ
January 
2003
1000
2000
3000
4000
RIGHT
20
25
15
15
LEFT
25
25
20
20

Average pure tone threshold was calculated at 19 dB in the 
right ear and 23 dB in the left ear with CNC Maryland speech 
test results in 100 percent speech discrimination in the 
right ear and 94 percent in the left ear.  


HERTZ
July 
2006
1000
2000
3000
4000
RIGHT
30
30
25
25
LEFT
35
25
25
20

Average pure tone threshold was calculated at 28 dB of the 
right ear and 26 dB in the left ear with speech 
discrimination at 76 percent on the right and 82 percent on 
the left at the lowest measure.  

In July 2006, the examiner observed that the speech 
discrimination testing was not reliable.  Speech 
discrimination was measured at 88 percent at 70 dB, 84 
percent at 80 dB and 76 percent at 75 dB in the right ear and 
84 percent at 90 dB, 84 percent at 80 dB and 82 percent at 75 
dB in the left ear.  However, construing the evidence in the 
light most favorable to the veteran, the findings are 
accepted as valid and the lowest measures, as noted above, 
were used in calculating the level of the veteran's hearing 
loss. 

Using Table VI, these findings reflect Level I in the right 
ear and left ear in January 2003 and Level III in the right 
ear and Level III in the left in July 2006.  

Under the criteria, these findings of hearing impairment for 
bilateral hearing loss warrant a noncompensable percent 
evaluation. Accordingly, the preponderance of the evidence is 
against an evaluation greater than zero percent for the 
veteran's service-connected bilateral hearing loss. See 38 
C.F.R. § 4.86.

The veteran avers that her hearing has worsened, and the 
medical evidence does support this contention.  However, as 
noted above, evaluations for hearing loss are governed by the 
mechanical application of the rating schedule to the numeric 
results of audiometric testing. As has been explained, the 
audiometric findings in this case equate to a noncompensable 
evaluation under the criteria.  See Lendenman, supra.

The Board notes that the veteran is competent to report her 
symptoms and complaints. See Layno v. Brown, 6 Vet. App. 465, 
470 (1994). However, she is not competent to offer medical 
opinion as to extent of her hearing loss as she is not a 
medical professional with the required expertise to do so. 
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). In 
addition, the audiometric examination reports herein 
discussed provide more probative evidence of the degree of 
the veteran's impairment than her lay opinion. See 
Lendenmann, supra.

Referral of the case for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) was considered, but the 
evidence presents no basis for further action on this 
question as there are no circumstances presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.


REMAND

The veteran seeks service connection for acquired 
neuropsychiatric disorder to include a mood disorder, 
depression, and symptoms of night sweats, insomnia, and 
headaches; left and right knee patellofemoral pain syndrome; 
left and right shoulder tendonitis; right ankle arthritis; 
fibromyalgia; joint pain involving the back and bilateral 
hands claimed as an undiagnosed illness; residuals of a burn 
to the right arm; and residuals of complications of 
pregnancy, resulting in the need for Caesarean section 
delivery.

Service medical records document treatment for back pain, a 
burn to the right arm, and for gynecological conditions.  The 
veteran's report of physical examination at discharge 
documents a skin abnormality on the right forearm.

VA and non-VA treatment records show complaints of and 
treatment for an acquired psychiatric condition for which 
medication, including Paxil, has been prescribed; symptoms 
including insomnia, nightmares, and headaches; lower back 
pain; and for pain in the joints including chronic arthralgia 
in the lower back, bilateral shoulders, and bilateral knees.  
These records further show that the veteran delivered a baby 
by Ceasarean section three months after being separated from 
active service.  The pregnancy was observed to have been 
complicated by urinary tract infection, late prenatal care, 
and condylomata.  

VA examinations conducted in March 2003 and April and August 
2005 are incomplete.  They show diagnoses of left and right 
knee patellofemoral pain syndrome, left and right shoulder 
tendonitis, the residuals of avulsion fracture in the right 
ankle; and of insomnia and headaches as the result of a mood 
disorder.  No "undiagnosed illnesses" were found, but no 
opinions of etiology were given, and the other claimed 
conditions were not addressed.  

Additional VA examination should be accorded to determine the 
nature, extent, and etiology of the claimed disabilities.  
See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Ensure that all VA, and non-VA post-
service treatment records identified by 
the veteran, have been obtained.

Perform any and all follow-up as 
necessary, and document negative results.

2. After completion of the above, 
schedule the veteran for examination by 
appropriate medical professional(s) to 
determine the nature, extent, and 
etiology of any acquired neuropsychiatric 
disorder to include a mood disorder, 
depression, and symptoms of night sweats, 
insomnia, and headaches; left and right 
knee disabilities; left and right 
shoulder disabilities; right ankle 
arthritis; fibromyalgia; joint pain 
involving the back and bilateral hands, 
claimed as an undiagnosed illness; 
residuals of burn to the right arm; and 
residuals of pregnancy complications 
resulting in the need for Caesarean 
section delivery.  All indicated tests 
and studies should be performed. The 
claims folder, including all newly 
obtained evidence and a copy of this 
remand, must be sent to the examiner(s) 
for review in conjunction with the 
examination(s). 

If any neuropsychiatric pathology, left 
and right knee disorders, left and right 
shoulder disorders, right ankle 
arthritis, fibromyalgia, a back disorder, 
or bilateral hand disorder is diagnosed, 
the examiner(s) should provide an opinion 
as to whether it is at least as likely as 
not that any such diagnosed conditions 
had their onset during the veteran's 
active service or are the result of 
active service or any incident thereof.

If right ankle arthritis is diagnosed, 
the examiner(s) should provide an opinion 
as to whether it is at least as likely as 
not that the right ankle arthritis is 
part and parcel of, or secondary to, the 
already service-connected residuals of 
right ankle sprain/formerly residuals of 
right ankle fracture.

If a condition is found that does not 
have a diagnosis (i.e., the claimed night 
sweats, insomnia and headaches, back pain 
and bilateral hand pain) the examiner(s) 
are requested to so identify the 
symptomatology and provide an opinion as 
to whether it is at least as likely as 
not that such undiagnosed pathology had 
its onset during the veteran's active 
service in the Persian Gulf or is in any 
way the result of her service in the 
Persian Gulf.

Concerning the claim for residuals of 
pregnancy complications resulting in the 
need to have a Ceasarean section 
delivery, the examiner(s) are asked to 
identify any present residuals, and to 
offer an opinion as to whether it is at 
least as likely as not that such 
residuals had their onset during the 
veteran's active service or are in any 
way the result of her active service, 
including urinary or gynecological 
infections, or any other incident 
therein.  

All opinions expressed must be supported 
by complete rationale.  

3.  After undertaking any other 
development deemed essential, 
readjudicate the veteran's claims for 
service connection for acquired 
neuropsychiatric disorder to include a 
mood disorder, depression, and symptoms 
of night sweats, insomnia, and headaches; 
left and right knee patellofemoral pain 
syndrome; left and right shoulder 
tendonitis; right ankle arthritis; 
fibromyalgia; joint pain involving the 
back and bilateral hands claimed as an 
undiagnosed illness; residuals of burn to 
the right arm; and residuals of 
complications of pregnancy, resulting in 
the need for Caesarean section delivery, 
with application of all appropriate laws 
and regulations including those governing 
the adjudication of claims for 
undiagnosed illness claims arising from 
service in the Persian Gulf, and of 
Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004) and Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc), where 
applicable, and consideration of any 
additional information obtained as a 
result of this remand.  If any decision 
remains adverse to the veteran, furnish 
her with an SSOC and afford a reasonable 
period of time within which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until she is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for any 
scheduled VA examinations without good cause could result in 
the denial of her claims. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


